Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        March 29, 2022

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                               No. 54786-4-II

                               Respondent,

        v.

 E.C.V.,                                                     UNPUBLISHED OPINION

                               Appellant.

       LEE, C.J. — E.C.V., a juvenile, appeals the mandatory year-long revocation of his driver’s

license in a deferred disposition order finding him guilty of felony attempt to elude a pursuing

police vehicle. E.C.V. argues that the mandatory revocation violates equal protection because

juveniles with firearm, alcohol, or drug offenses are not subject to a mandatory license revocation

for a first offense and the juvenile court maintains discretion to reinstate the juvenile’s driving

privileges. We affirm E.C.V.’s driver’s license revocation because the legislature has a rational

basis for imposing mandatory license revocation for juveniles found guilty of attempting to elude

a pursuing police vehicle.

                                             FACTS

       On April 17, 2020, the State charged E.C.V. with attempting to elude a pursuing police

vehicle. On June 23, the juvenile court entered a deferred disposition for E.C.V. On June 30, the

juvenile court found E.C.V. guilty of attempting to elude a pursuing police vehicle and entered a

6 month deferred disposition order. As a condition of the deferred disposition, the clerk of the

court was ordered to notify the Department of Licensing of E.C.V.’s offense, triggering a
No. 54786-4-II


mandatory license revocation under RCW 46.61.024 and RCW 46.20.285. The juvenile court

agreed to stay execution of the sentence related to E.C.V.’s driving privilege pending appeal.

       E.C.V. appeals the mandatory revocation of his driver’s license.

                                            ANALYSIS

       E.C.V. argues that the mandatory revocation of his driver’s license based on having

committed attempting to elude violates equal protection. Specifically, E.C.V. argues “it violates

equal protection for a juvenile who enters into a deferred disposition for a felony involving a motor

vehicle to have his license mandatorily revoked for one year while juveniles with firearm, alcohol

and drug violations, do not have their licenses revoked for a first offense, and may have their

license reinstated at the discretion of the juvenile court.” Br. of Appellant at 4. We disagree.

A.     LEGAL PRINCIPLES

       RCW 46.61.024 defines attempting to elude a pursuing police vehicle. Further, under

RCW 46.61.024(3):

       The license or permit to drive or any nonresident driving privilege of a person
       convicted of a violation of this section shall be revoked by the department of
       licensing.

A one year revocation is mandatory for attempting to elude because attempting to elude uses a

motor vehicle in the commission of the offense. RCW 46.20.285(4). The juvenile court is required

to immediately notify the Department of Licensing of a juvenile’s conviction for attempting to

elude. See RCW 46.20.270(1).

       In contrast, a juvenile also will have driving privileges revoked for a firearm, alcohol, and

drug offense, but the juvenile court maintains discretion to reinstate the juvenile’s driving

privileges. See RCW 46.20.265; RCW 13.40.265(2), (3). Further, the juvenile court is not




                                                 2
No. 54786-4-II


required to notify the Department of Licensing of a juvenile’s first firearm, alcohol, or drug

offense. RCW 13.40.265(1).

       Under both the state and federal constitutions, persons similarly situated with respect to the

legitimate purpose of the law must receive like treatment. U.S. CONST. amend. XIV; WASH.

CONST. art. I, § 12. We review the legislative classification for a rational basis when the

classification does not involve a suspect class or threaten a fundamental right.              State v.

Hirschfelder, 170 Wn.2d 536, 550, 242 P.3d 876 (2010).

       E.C.V. agrees that his equal protection challenge should be subject to a rational basis

review. Rational basis is a highly deferential standard, and we will uphold a statute under this

standard unless it is wholly irrelevant to the achievement of legitimate State objectives. In re Det.

of Stout, 159 Wn.2d 357, 375, 150 P.3d 86 (2007). For a legislative distinction to survive rational

basis review (1) all members of the class must be treated alike, (2) there is a rational basis for

treating members of the class differently than those outside the class, and (3) the classification is

rationally related to the purpose of the legislation. Hirschfelder, 170 Wn.2d at 551. “‘[I]n order

to defeat the legislation, the defendant must show, beyond a reasonable doubt, that no state of facts

exists or can be conceived sufficient to justify the challenged classification, or that the facts have

so far changed as to render the classification arbitrary and obsolete.’” Id. at 552 (quoting State v.

Smith, 93 Wn.2d 329, 337, 610 P.2d 869, cert. denied, 449 U.S. 873 (1980)).

B.     NO EQUAL PROTECTION VIOLATION

       E.C.V. contends that the statutes create two classes of juveniles—those whose driver’s

licenses are automatically revoked for attempting to elude a pursuing police vehicle and those who

commit a firearm, drug, or alcohol offense but do not have their licenses automatically revoked

because it is the first offense or because the juvenile court has the discretion to order reinstatement



                                                  3
No. 54786-4-II


of driving privileges. RCW 13.40.265(1); RCW 46.20.265; RCW 46.20.285. Distinguishing

between juveniles based on the type of crime committed is not a suspect classification. See State

v. Schaaf, 109 Wn.2d 1, 19, 743 P.2d 240 (1987).

       Here, all members of the class are treated alike—all juveniles who commit attempting to

elude a pursuing police vehicle are subject to mandatory license revocation. And the State has a

legitimate interest in ensuring the safety of people operating motor vehicles on public roadways.

       However, E.C.V. argues that the purpose of both statutes is to ensure safety because

juveniles who have committed offenses involving firearms, drugs, or alcohol also pose a risk to

public safety. Therefore, E.C.V. contends that treating the two classes of juveniles differently

bears no rational relationship to the purpose of the legislation.

       Mandatory license revocation for felonies using a motor vehicle is rationally related to the

legitimate government interest of ensuring the safety of people operating motor vehicles on public

highways because the motor vehicle was directly used in the commission of the crime, while other

crimes involving drugs, alcohol, and firearms may not involve motor vehicles or driving at all. In

other words, juveniles who commit firearm, drug, or alcohol offenses may pose a risk to the safety

of those operating motor vehicles, but juveniles who attempt to elude a pursuing police vehicle

have actually demonstrated dangerous or unlawful operation of a motor vehicle. 1 See RCW

46.61.024(1) (“Any driver of a motor vehicle who willfully fails or refuses to immediately bring

his or her vehicle to a stop and who drives his or her vehicle in a reckless manner while attempting

to elude a pursuing police vehicle, after being given a visual or audible signal to bring the vehicle

to a stop, shall be guilty of a class C felony.” (Emphasis added.)). This is a rational distinction


1
  We also note that if the juvenile actually commits a crime such as driving under the influence of
drugs or alcohol, the juvenile would be subject to mandatory one year revocation just like juveniles
who commit attempting to elude a pursuing police vehicle. RCW 46.20.285(3).


                                                  4
No. 54786-4-II


that bears a rational relationship to the legislative purpose of ensuring the safety of people

operating motor vehicles on public highways. Therefore, there is a rational basis for mandatory

license revocation for juveniles convicted of attempting to elude, and E.C.V. cannot meet his

burden to show that there is no conceivable set of facts that justify the challenged classification.

Accordingly, mandatory revocation of E.C.V.’s license does not violate equal protection.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                     Lee, C.J.
 We concur:



 Maxa, J.




 Glasgow, J.




                                                 5